DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 39, 42, 45, 63, 65-66, 81-82, 86 and 89 are allowable. The restriction requirement of species (1) through (4) , as set forth in the Office action mailed on 7/5/2017 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species (1) through (4) is fully withdrawn.  Claims 43-44, 85 and 87-88, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 7/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,114,914 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further consideration of the declarations of William Fahl filed 5/26/2020 and 2/1/2021, Applicants arguments are persuasive.  Applicant argued that the causative mechanisms underlying radiotherapy-induced injury drastically differs from the mechanism underlying chemotherapy-induced injury, thus the cited prior art fails to support that the causative mechanisms underlying chemotherapy-induced alopecia to any significant extent and therefore fails to support that any given agent effective for reducing radiotherapy-induced injury would reasonably be expected to reduce chemotherapy-induced injury. The cited prior art also fails to support that the proposed mechanism by which epinephrine allegedly reduces radiotherapy-induced injury would be capable of reducing chemotherapy-induced injury. The alleged teaching of Gao et al. that epinephrine is capable of reducing radiotherapy-induced injury therefore fails to provide a reasonable expectation that epinephrine would be capable of reducing chemotherapy-induced injury.  Furthermore, Applicant remarks that given the teachings of the prior art, a skilled artisan would not have expected that merely constricting blood flow would have been sufficient to protect against chemotherapy-induced alopecia.
In view of this, the claims are considered novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613